Citation Nr: 0726904	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  98-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dermatofibrosarcoma 
protuberans (DFSP) of the chest.  


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from March 1965 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  The veteran 
testified before a hearing officer at a hearing held at the 
RO in February 1999, and he testified before the undersigned 
veterans law judge at a hearing held at the RO in 
November 2000.  The Board remanded the case for additional 
development in February 2001, March 2003, and November 2006.  

As was noted by the Board in its February 2001 remand, the RO 
initially styled the issue as whether new and material 
evidence has been submitted to reopen a claim of service 
connection for DFSP.  The Board pointed out that during the 
pendency of the appeal, there had been a regulatory change in 
38 C.F.R. § 3.311 effectively including DFSP as a radiogenic 
disease for purposes of that regulation.  In view of the 
liberalizing nature of the regulatory change pertinent to the 
claim for DFSP based on exposure to ionizing radiation, which 
in effect created a new basis of entitlement, the veteran's 
claim has been reviewed on a de novo basis.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993).  


FINDINGS OF FACT

1.  The veteran was not a participant in U.S. atmospheric 
nuclear testing, and the evidence does not establish that he 
was exposed to ionizing radiation in service.  

2.  The evidence does not establish that the veteran was 
exposed to an herbicide agent as defined in 38 C.F.R. 
§ 3.307(a)(6), specifically 2,4-D, 2,4,5-T and its 
contaminant TCDD; cacodylic acid; or picloram during service, 
nor does it establish that he was exposed other toxic 
substances including carcinogenic polynuclear aromatic 
hydrocarbons (PAHs), polychlorinated biphenyls (PCBs), or any 
dioxin other than TCDD during service.  

3.  The veteran's DFSP was not present during service or for 
many years after service, and there is no competent evidence 
that relates the veteran's DFSP to service or any incident of 
service.  


CONCLUSION OF LAW

DFSP was not incurred in or aggravated in active service, nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in May 1996, the veteran filed a statement in 
which he said, in pertinent part, that he would like to file 
a claim for cancer of the chest as a result of radiation 
exposure.  In a letter to the veteran dated in July 1996, the 
RO notified the veteran that his claim for DFSP, right chest, 
had previously been denied as not being service connected.  
The RO went on to say that his claim for chest cancer or DFSP 
may or not be a radiogenic disease and requested that the 
veteran furnish facts about his exposure to radiation 
including the dates and places of the exposure, the 
organization or unit of assignment and rank at the time of 
exposure, a detailed description of his duties at the time of 
exposure, whether a film badge was worn, names of any 
servicemen with him at the time of exposure, a history of his 
smoking history and employment history with reference to any 
history of exposure to radiation or other carcinogens prior 
to and/or after service, his family history regarding cancer 
and/or leukemia, as well as medical records regarding the 
diagnosis and treatment of the claimed condition.  In 
addition, at the November 2000 hearing, the veteran testified 
regarding his contentions that he was exposed multiple 
chemical contaminants in service as well as to radiation; at 
that time he was advised that since he was claiming his DFSP 
is related to something that happened in service it would be 
helpful to his case if his doctor, in writing, would set 
forth that this disorder is related to service in some 
manner.  

Specific to the VCAA, it was in a letter dated in April 2002, 
that the RO notified the veteran that the VCAA had been 
signed into law in November 2000 and established new notice 
and development requirements for VA including requiring VA to 
make reasonable efforts to help him get evidence necessary to 
support his claim.  In that letter, the RO explained that to 
establish entitlement to service-connected compensation 
benefits, the evidence must show three things: (1) an injury 
in service, a disease that began in or was made worse in 
service, or an event in service causing injury or disease; 
or, evidence of presumptive condition within a specified time 
after service (2) a current physical or mental disability; 
and (3) a relationship between his current disability and an 
injury, disease, or event in service.  The RO explained the 
relationship between the current disability and service was 
usually shown by medical records or medical opinions.  In 
another letter also dated in April 2002, the RO noted that 
the veteran had claimed his cancer of the right side of the 
chest was due to exposure to a chemical herbicide, commonly 
known as Agent Orange.  The RO listed certain soft-tissue 
sarcomas as among those that had been found to be related to 
herbicide exposure.  The RO noted that the veteran was 
claiming exposure to Agent Orange while he was stationed on 
Guam and requested that he provide any evidence he had that 
would show he was exposed to Agent Orange while on Guam.  

In both April 2002 letters, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  

In addition, in a letter to the veteran dated in May 2003, 
the RO again stated it was working on his claim for service 
connection for DFSP claimed due to exposure to radiation 
and/or herbicides.  It noted that he had submitted numerous 
documents in conjunction with his claim, but reiterated the 
information needed, including the dates, places and 
circumstance of his exposure to ionizing radiation if not 
already provided, and the RO also requested the veteran 
provide information about his smoking history and family 
history regarding cancer.  The RO again specified what the 
evidence must show to establish service-connected 
compensation benefits.  The RO again stated that it would try 
to help him get such things as medical records, employment 
records, or records from other Federal agencies.  It 
reiterated that he must give VA enough information about 
these records so that it could request them from the person 
or agency that has them.  The RO explained that it had 
initiated follow-up to the National Archives Facility in San 
Bruno, California, and College Park, Maryland, for records 
regarding the USS HANCOCK (CVA-19) [previously requested by 
the veteran].  The RO requested that the veteran tell the RO 
about any additional information or evidence he wanted VA to 
try to get for him and advised him he was also free to submit 
any additional pertinent evidence, medical or other records 
in his possession.  

In addition, in a March 2006 letter, the RO notified the 
veteran that when VA found disabilities to be service 
connected, it assigned a disability rating and an effective 
date.  The RO described the kind of evidence considered in 
determining a disability rating and an effective date and 
provided examples of the evidence the veteran should identify 
or provide with respect to disability ratings and effective 
dates.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In reaching this conclusion, the Board acknowledges that in a 
May 2006 letter, the veteran's attorney argued that the 
notice provided did not comply with the holding of the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (Mayfield II), cited above, and that his client was 
materially prejudiced.  The Board points out, however, that 
in Mayfield II the Federal Circuit held that a notice of 
decision and statements of the case did not satisfy VA's 
notification obligation under the VCAA in as much as those 
documents did not advise the claimant, prior to decision on 
her claim for service-connected death benefits, of 
information needed to substantiate that claim, did not 
indicate what information VA would provide and what 
information the claimant was responsible for obtaining.  444 
F.3d at 1332.  In this case, the letters outlined above, as 
opposed to decision notice or statements of the case, 
provided the necessary notice to the veteran.  

Further, to the extent that the veteran's attorney is arguing 
that the notice to the veteran was inadequate and did not 
provide case-specific notice of what evidence is missing to 
substantiate the veteran's claim, the Board finds this 
argument is without merit because VA has no duty to provide 
this type of notice.  Mayfield v. Nicholson, 20 Vet App. 537 
(2006) (Mayfield III) citing Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (stating that section 5103(a) does not 
require predecisional adjudication of evidence and the duty 
to notify deals with evidence gathering, not an analysis of 
already gathered evidence).  

As to timing of notice, the Federal Circuit has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield II, 444 F.3d at 1333-
34; see Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
("The Federal Circuit specifically mentioned two remedial 
measures:  (1) The issuance of a fully compliant [section 
5103(a)] notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
March 2006, and the RO thereafter readjudicated the veteran's 
claim and issued supplemental statements of the case (SSOC) 
in May 2006 and May 2007.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a SSOC that 
complies with applicable due process and notification 
requirements constitutes a readjudication decision.  
Mayfield III, 20 Vet. App. at 541-42; see also Prickett v. 
Nicholson, 20 Vet. App. 370 (2006) (holding a Statement of 
the Case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).  As the SSOCs complied with the applicable due 
process and notification requirements for a decision, they 
constitute readjudications of the claim.  As a matter of law, 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records and VA medical records, and a Social Security 
Administration decision pertaining to the veteran is of 
record.  The RO took action to attempt to obtain records 
requested by the veteran pertaining to the USS HANCOCK during 
the period the veteran was assigned to her, and also 
requested information and evidence from the Navy Department, 
the Department of Defense and the National Personnel Records 
Center pertaining to the veteran's claimed exposure to 
ionizing radiation and herbicides as defined in 38 C.F.R. 
§ 3.307(e).  The veteran has submitted many reports and 
research articles, which he contends demonstrate that he was 
exposed to ionizing radiation and toxic chemicals, including 
herbicides while in service.  The RO has assisted the veteran 
by following the procedures outlined in 38 C.F.R. § 3.311 in 
the development of a claim based on exposure to ionizing 
radiation.  In addition, the RO obtained an opinion from the 
Surgeon General of the Navy at the Navy Bureau of Medicine 
and Surgery as to whether the veteran was exposed to a 
herbicide agent as defined in 38 C.F.R. § 3.307(e), 
specifically 2,4-D; 2,4,5,-T and its contaminant TCDD; 
cacodylic acid; or picloram during service and an opinion as 
to whether the veteran was exposed to carcinogenic PAHs, 
PCBs, and/or dioxins (other than TCDD) during service.  

Based on the foregoing, the Board concludes that the veteran 
has received adequate notice, and relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
The Board finds that no further assistance to the veteran is 
required and that the Board may proceed with its decision.  

Legal criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
incurrence of a malignant tumor may be presumed if manifested 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may 
also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means:  onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device (onsite participation includes assignment to official 
military duties at Naval Shipyards involving the 
decontamination of ships that participated in Operation 
Crossroads); the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).  

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are:  leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
§ 3.311, the evidence must show the following: (1) the 
veteran was exposed to ionizing radiation in service; (2) he 
subsequently developed a radiogenic disease; and (3) such 
disease first became manifest within a period specified by 
the regulation.  38 C.F.R. § 3.311(b).  If any of the 
foregoing three requirements has not been met, service 
connection for a disease claimed as secondary to exposure to 
ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2).  

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  
These records normally include but may not be limited to the 
veteran's Record of Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, service medical 
records, and other records that may contain information 
pertaining to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under Secretary for 
Health, who will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  Id.  

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

For the purposes of 38 C.F.R. § 3.307, the term herbicide 
agent means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, specifically:  2,4-D, 2,4,5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  38 
C.F.R. § 3.307(a)(6)(i).  

As noted earlier, the Federal Circuit has determined that a 
veteran is not precluded by presumptive laws and regulations 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Background and analysis

The veteran is seeking service connection for DFSP of the 
chest and contends that this soft-tissue sarcoma, which is 
shown by the medical evidence of record to have been 
diagnosed in 1983, is due to exposure to radiation or 
herbicide agents in service as well as exposure to many other 
contaminants in the environments in which he served.  



Presumptive service connection - 38 C.F.R. § 3.309

(i) 38 C.F.R. § 3.309(a) - chronic disease

The Board notes that a malignant tumor is considered a 
chronic disease under 38 C.F.R. § 3.309(a), and that 
presumptive service connection is warranted if such disease 
develops to a compensable level within a year of discharge 
from service as prescribed by 38 C.F.R. § 3.307(a)(3).  The 
record shows that when a biopsy was done in October 1979, a 
nodule on the veteran's right chest had been found to be a 
benign dermatofibroma, but in the year prior to surgery, 
which was in November 1983, the nodule had grown rather 
rapidly, and histological study prior to surgery revealed 
that it had undergone what was describe as sarcomatous 
degeneration to a dermatofibrosarcoma protuberans.  There is 
no earlier medical evidence of malignant tumor prior to 1983, 
which precludes a grant of service connection for DFSP based 
on development of a chronic disease under the provisions of 
38 C.F.R. § 3.309(a).  

(ii) radiation-exposed veteran - 38 C.F.R. § 3.309(d)

Although the veteran contends his DFSP is due to due to 
exposure to ionizing radiation in service, at no time has he 
contended, nor does the evidence show, that he participated 
in a "radiation-risk activity" as defined by 38 C.F.R. 
§ 3.309(d), which is an essential element for consideration 
of his claim on a presumptive basis under 38 C.F.R. 
§ 3.309(d).  Further, DFSP is not among the diseases for 
which service connection may be granted on a presumptive 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
See Rucker, 10 Vet. App. at 71.  

(iii) disease associated with exposure to herbicides - 
38 C.F.R. § 3.309(e)

The veteran also contends, in effect, that his DFSP should be 
service-connected on a presumptive basis under the provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) and 38 C.F.R. 
§ 3.307, which pertain to veterans exposed to herbicides.  
The medical evidence shows that DFSP is a soft-tissue 
sarcoma, which is one of the diseases for which service-
connection may be granted on a presumptive basis under the 
provisions of 38 C.F.R. § 3.309(e).  While 38 C.F.R. 
§ 3.307(a)(6)(iii) allows a presumption of exposure to 
herbicides for Vietnam era veterans who had service in the 
Republic of Vietnam, include service in the waters offshore 
and duty or visitation in the Republic of Vietnam, the 
evidence does not show, nor does the veteran contend that he 
was ever in Vietnam or its offshore waters.   

The veteran contends that he was exposed to many contaminants 
while in service and that they include Vietnam era 
herbicides.  If it can be shown that the veteran was exposed 
to an herbicide agent listed at 38 C.F.R. § 3.307(a)(6), that 
is, 2,4-D, 2,4,5-T and its contaminant TCDD, cacodylic acid, 
or picloram, service connection may be granted for his DFSP 
on a presumptive basis.  

The veteran's service personnel records show he was at the 
Naval Communications Station (NCS) on Guam from February 1966 
to May 1967 with one month temporary duty at the Naval 
Communications Station on Okinawa.  He reported to the USS 
HANCOCK (CVA-19) in July 1967 and served there until 
May 1968; during that time the ship was in overhaul at dry 
dock #3 at Hunters Point Naval Shipyard.  The veteran reports 
that he lived on the ship during the first few months of the 
overhaul and after that lived in barracks.  

The veteran reports that while he was stationed on Guam, he 
witnessed spraying on a regular basis, which he believes 
included insecticides, DDT, and herbicides like Agent Orange.  
He states that just after he arrived at the NCS, a baseball 
field was made or expanded with the use of herbicides, and he 
reports that he played baseball throughout the time he was on 
Guam.  He maintains that the drinking water was contaminated, 
and he also reports that he ate the local food such as fish, 
coconut crabs, local pork, and coconuts on a regular basis 
while he was on Guam.  The veteran asserts that the rainbow 
herbicides, silvex and DDT were all used or stored on Guam, 
and he states he knows veterans who used Agent Orange during 
the 1960s and as early as 1962 and as late as 1969.  He 
states he saw these herbicides being used in 1966 and 1967.  
In addition, the veteran states that Silvex, 2,4,5-TP, can be 
found throughout the drinking water system of Guam.  

The veteran's service personnel records show that from 
August 1967 to May 1968 he was part of the crew of the USS 
HANCOCK during overhaul.  He reports that the radio crew to 
which he was assigned did a variety of tasks on the base and 
shipboard.  He asserted that the ship was contaminated with 
Agent Orange, dioxin and other herbicides, especially in the 
water systems such as the water compartment he had to 
overhaul.  He contends that this was related to the ship's 
service off Vietnam handling aircraft that flew Agent Orange 
missions over Vietnam.  The veteran also contends exposure to 
multiple toxic materials, including dioxin, from the shipyard 
itself.  

The veteran has submitted letters and photos from servicemen 
who were in the Air Force and stated they were sent to Guam.  
They mention the years 1967, 1968, and 1969 and state that 
their jobs included loading, unloading, and stockpiling drums 
of Agent Orange and other hazardous chemicals as well as 
transporting them in trucks for the supply yard to airplanes.  
One stated that sometimes they dropped the drums, or ran a 
forklift through one, but this was not something they 
reported.  Another reported that one of the photos, which 
shows what appears to be a field of dry, brown grass or cane, 
was a field that was sprayed to make a supply yard.  

The veteran has also submitted many documents in conjunction 
with his claim, all of which have been reviewed by the Board.  
Documents submitted by the veteran include excerpts from 
congressional hearing testimony, reports from the U.S. 
General Accounting Office, the U.S. Environmental Protection 
Agency, Guam Environmental Protection Agency, the Agency for 
Toxic Substance and Disease Registry, and many others.  The 
reports, for example, discuss the presence and level of 
dioxin in soil at various locations on Anderson Air Force 
Base and the presence of 2,4-D at various locations on Guam, 
including wells at the NCS.  The reports also address the 
presence and level of various contaminants at Hunters Point 
where the USS HANCOCK was in dry dock.  The veteran in effect 
argues that from all the evidence it must be found that he 
was exposed to herbicide agents in service and that service 
connection for his DFSP may be granted on a presumptive 
basis.  

In its November 2006 remand, the Board outlined in detail 
evidence submitted by the veteran, which in the Board's 
judgment indicated that it was plausible that the veteran was 
exposed to herbicide agents, dioxin and/or 2,4-D in service.  
At the request of the Board, the Surgeon General of the Navy 
was provided copies of many documents, including the reports 
mentioned above and those include a document titled Public 
Health Assessment, Anderson Air Force Base, as well as the 
veteran's service personnel records.  He was, in addition, 
provided a copy of a September 2003 letter from the Principal 
Under Secretary of Defense for Installations and Environment.  

In the September 2003 letter, the Under Secretary stated the 
Department of Defense had found no record of the use, 
storage, or testing of Herbicides, Orange, Blue, or White on 
Guam.  He said that in 1952, roughly 5,000 drums of Herbicide 
Purple were stored on Guam, but was never used and was 
returned to the United States.  He also said that although 
other herbicides may have passed through Guam during the 
Vietnam Conflict, the Department has no record of long-term 
storage or use of these herbicides on Guam.  The Under 
Secretary said that according to the Air Force studies, 
dioxins at sites reference in the Public Health Assessment 
[one of the documents submitted to VA by the veteran] were 
associated with burned material.  He went on to say that 
access to sites on Guam with elevated dioxin levels is highly 
restricted and public exposure is not expected.  

In a letter dated in April 2007, the Surgeon General of the 
Navy, Bureau of Medicine and Surgery, outlined the veteran's 
service based on his service personnel records and indicated 
that he had before him the Board's November 2006 remand 
outlining the veteran's contentions and his reported 
activities.  The Surgeon General noted that the available 
information and evidence did not directly cover the period of 
the veteran's service, but based on his review, he concluded 
that the veteran was not likely to have been exposed to a 
herbicide agent as defined in 38 C.F.R. § 3.307(a)(6), 
specifically:  2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; or picloram during his service.  

The veteran has in effect argued that that no weight should 
be given to the opinion of the Navy Surgeon General because 
he did not consider all the evidence of record including 
evidence that severe contamination of the drinking water on 
Guam was found in 1978. The veteran emphasizes that and 
before that there was no treatment of the drinking water, the 
drinking water for the military was untreated for 
contaminants, and the water was not even diluted to bring 
down the contaminants.  The veteran essentially asserts that 
it should be concluded that he was exposed to a herbicide 
agent in service with exposure by way of the drinking water, 
the air he was breathing, as well as the water he showered or 
washed up in.  He further argues that the Navy Surgeon 
General was only sent what was needed to determine that he 
was not exposed to herbicides.  

Further, the veteran argues that evidence he submitted in 
January 2007 and February 2007 should have been included in 
the materials sent to the Navy Surgeon General.  The 
documents submitted by the veteran at that time are reports 
and correspondence from Professor Luis Syzfres, M.D., MPH, 
along with a news article reporting statements attributed to 
Dr. Szyfres and his studies.  The reports discuss the 
presence of toxic chemicals on Guam, their etiology, and 
distribution as well as the diseases associated with exposure 
to those chemicals.  As indicated by the veteran in his 
letter forwarding the materials, many of the documents cited 
and quoted by Dr. Syzfres are the same those submitted to VA 
by the veteran.  These materials are essentially duplicative 
of evidence concerning toxic chemicals, including 2-4, D and 
dioxin, previously of record, and do not, in the judgment of 
the Board warrant obtaining a new opinion from the Surgeon 
General of the Navy.  

The Board acknowledges that one document, a copy of an e-mail 
message from Dr. Szyfres to SenatorWon-Pat, includes 
information not previously of record.  Dr. Szyfres states 
that various herbicides containing dioxins used during the 
Vietnam war were all stored in Guam and were disseminated 
throughout the island by wind, typhoons, infiltration, 
evaporation, and rains.  He further states that the military 
not only sprayed the dioxins in Vietnam, they also sprayed 
Guam.  For this statement, Dr. Szyfres then cites an 
interview of Mr. [redacted], but does not identify him 
further.  

The Board has considered the evidence submitted by the 
veteran, which generally indicates that herbicide agents, as 
defined by 38 C.F.R. § 3.307(e), have been found on Guam at 
various locations at various times subsequent to the time the 
veteran was stationed there.  There is, however, no evidence 
that documents the veteran's personal exposure to a herbicide 
agent, and in May 2002, the National Personnel Records 
Center, in response to a request from the RO for any 
documents showing exposure to herbicides for the veteran, 
said there were no records of exposure for the veteran.  
Further, although the veteran has at times during the course 
of the appeal said that he saw spraying of herbicides while 
he was in Guam, there is no evidence that substantiates his 
implicit contention that the spray included a herbicide agent 
at issue here.  Statements from service men who were in the 
Air Force and reported handling and spraying Agent Orange at 
their base on Guam do not, in the Board's judgment, serve to 
corroborate the veteran's contention that he was exposed to 
Agent Orange or that spraying he saw at the NCS contained 
Agent Orange.   Likewise, there is no evidence that 
substantiates his claim that he was exposed to a herbicide 
agent while aboard the USS HANCOCK.  As noted above, the Navy 
Surgeon General reviewed representative evidence indicating 
that it is plausible that the veteran was exposed to dioxin 
and/or 2,4-D while on Guam.  He considered that evidence 
along with the veteran's service assignment as a radioman as 
well as his recreational activities as outlined in the 
November 2006 remand, and concluded the veteran was not 
likely to have been exposed to a herbicide agent during 
service.  The Board gives great weight to this opinion, which 
considers the veteran's individual situation, and finds that 
the preponderance of evidence is against finding that the 
veteran was exposed to a herbicide agent in service.  

The Board recognizes that the veteran has submitted copies of 
a Board decisions pertaining to other veterans.  One 
concerned a veteran who was found to have been exposed to 
dioxins while serving in Okinawa, and another was a remand in 
a case where the veteran claimed he had service in the waters 
adjacent to Vietnam while aboard the USS HANCOCK; the remand 
was to obtain the veteran's service personnel records and 
information to attempt to corroborate the veteran's 
contention that aircraft aboard the carrier transported Agent 
Orange to Vietnam during the time he served aboard the ship.  
A third Board decision submitted by the veteran is a decision 
in which the claimant was a veteran who was in the Air Force 
and served at Anderson Air Force Base on Guam.  That veteran 
stated that he worked at an air field, the perimeter of which 
was continuously brown due to spraying every three months, 
and he reported that he recalled seeing storage barrels at 
the edge of the base.  The Board decision stated that he 
submitted copies of articles indicating that Agent Orange may 
have been stored and/or used on Guam from 1955 to the late 
1960s.  The Board also stated that the articles also 
reflected that in the 1990s the EPA tested Anderson Air Force 
base as a toxic site with dioxin contaminated soil and 
ordered clean up of the site.  The Board said that based on 
this evidence, it accepted that the veteran was exposed to 
herbicides during his active service in Guam.  

The Board must of course point out that Board decisions are 
not precedential.  38 C.F.R. § 20.1303 (2006)  Rather, the 
Board must weigh the facts of each case and apply the 
governing laws and regulations without regard to dispositions 
in other veterans' cases based on separate and unique facts.  
As previously stated, in this case, the veteran was in the 
Navy and was assigned to NCS.  The Navy Surgeon General 
considered the veteran's duties and recreational activities 
along with multiple research reports and articles, including 
the one showing the EPA tested Anderson Air Force base as a 
toxic site with dioxin-contaminated soil, and concluded that 
the veteran was not likely exposed to a herbicide agent.  
Weighing this and the remaining evidence, the Board has found 
in this case that the preponderance of the evidence is 
against finding that the veteran was exposed to a herbicide 
agent in service.  

In the absence of finding that the veteran was exposed to a 
herbicide agent in service, service connection for the 
veteran's DFSP may not be granted on a presumptive basis 
under the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).  

38 C.F.R. § 3.311

Whether the veteran's DFSP is due to exposure to ionizing 
radiation in service must be considered under 38 C.F.R. 
§ 3.311, which applies to any cancer.  The Board notes that 
the regulation provides that in all claims in which it is 
established that a radiogenic disease first became manifest 
after service and was not manifest to a compensable degree 
within any applicable presumptive period as specified in 
38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended 
the disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  
When dose estimates provided are reported as a range of doses 
to which a veteran may have been exposed, exposure at the 
highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(2).  The provisions of 38 C.F.R. § 3.311 
do not give rise to a presumption of service connection, but 
rather establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

The veteran contends that he was exposed to radiation in 
service under various circumstances.  He has testified that 
he was exposed to radiation when there was an accident 
involving the ship's radar when he was aboard the USS 
HANCOCK.  Further, he has testified he was a subject of an 
experiment with radioactive material put in his food while he 
was on Cocos Island for two weeks after he first arrived in 
Guam, where he was stationed from February 1966 to May 1967.  

He also contends that he was exposed to ionizing radiation 
while he was in Guam because of residuals of radioactive 
fallout from U.S. atmospheric tests in the Pacific from 
Operation CROSSROADS in 1946 and other tests that continued 
into the early 1960s.  He also asserts exposure to ionizing 
radiation because Guam was a location for decontamination of 
ships involved in nuclear weapons testing.  He has stated 
that Apra Harbor and also Cocos Lagoon (where he states he 
swam during the two weeks he was on Cocos Island) were the 
areas used for decontamination of ships.  In this regard, he 
has submitted excerpts from DNA 6032F, OPERATION CROSSROADS, 
which states that the Chief of Naval Operations established 
decontamination and clearance sites at various locations 
including San Francisco and Guam.  The document lists 17 
ships that were sent to Guam.  It does not identify the Guam 
location where decontamination took place.  He also submitted 
a copy of a chart of the Pacific Ocean encompassing Guam and 
Cocos Island as an area within a rectangle and titled 
"Possible Significant Nuclear Fallout, Pacific Proving 
Grounds IVY KING."  The chart bears a stamp indicating it 
was in Department of Energy Archives.  

The record includes a December 1998 letter to the veteran's 
representative from the Freedom of Information Act (FOIA) 
officer of the Navy's Bureau of Medicine and Surgery.  The 
officer stated that in a telephone conversation, the veteran 
stated his concerns regarding exposure to radiation while 
serving in the Navy related to a recollection of 
participating in a food experiment on Cocos Island in 1966 
involving the ingestion of a radioactive substance. The FOIA 
officer stated that a thorough search revealed no 
documentation of a study involving the administration of a 
radioactive substance on Cocos Island.  He stated that in 
1971 the Department of Defense had documented military 
studies involving human exposure to radiation and that none 
of the identified studies confirmed the description provided 
by the veteran.  

In April 1999, the RO requested information and documents 
from the service department via the National Personnel 
Records Center (NPRC) stating it was requesting any 
information regarding the veteran's exposure to radiation 
either through a radar unit leak aboard the USS HANCOCK 
between November 1967 and May 1968 at Hunters Point, San 
Francisco, California.  The RO also requested that NPRC 
verify the veteran's participation in a two-week temporary 
duty on Cocos Island, which was claimed decontamination point 
for vessels participating in atomic detonation tests.  The RO 
requested that the NPRC furnish the veteran's service 
personnel records and any DD 1141 or other records of 
exposure to radiation.  In May 1999, the NPRC furnished the 
veteran's service personnel records and reported that the 
document or information requested pertaining to exposure to 
radiation was not a matter of record.  

In July 2001, the veteran submitted a letter sent to him by 
the Director, Environmental Protection, Safety and 
Occupational Health Division of the Office of the Chief of 
Naval Operations.  The Director stated to the veteran that 
despite an extensive search, his office had not found any 
documentation regarding his recollection of having been fed a 
radioactive substance as part of a military experiment which 
he was stationed on Guam. He said that similarly, they had 
found no record that he was exposed to radiation while 
serving aboard the USS HANCOCK.  No radiation exposure 
reports pertaining to the veteran were found during their 
review of the Navy's database of personnel radiation 
exposures, nor did they find any record that the USS HANCOCK 
had participated in earlier nuclear weapons tests in the 
Pacific.  He also stated that they failed to find any record 
of Department of Defense studies of health status of military 
personnel who had been stationed on Guam during the period 
from 1946 to 1986.  

In March 2003, the veteran submitted a report titled "Blue 
Ribbon Panel Committee Action Report ON Radioactive 
Contamination I Guam Between 1946-1958."  The authors 
discuss preliminary findings of nuclear contamination on Guam 
and cite U.S. nuclear testing in and around the Marshall 
Islands, the distance to Guam, the weapon yields, radioactive 
materials carried by the jet stream and dropped on Guam in 
the form of rain, the Navy's knowledge of that information, 
decontamination of Naval ships in Guam harbors (citing 
Operation CROSSROADS, 1946, United States Atmospheric Nuclear 
Weapons Tests Nuclear Test Personnel Review), and Navy radio 
ecological sites on surface water in and around Guam that 
found a major peak of radioactive contamination in 1959.  

In separate May 2003 letters to the Defense Threat Reduction 
Agency (DTRA) and to the Navy Environmental Health Center 
Detachment, Naval Dosimetry Center, the RO stated the 
veteran's assigned unit had been the USS HANCOCK from 
August 1967 through April 1968 at Hunters Point Naval 
Shipyard, which it indicated was the site of a shipboard 
accident, and also stated the veteran served on Cocos Island, 
Guam.  The RO stated the veteran's duties include radio 
crewman and he alleged exposure to radiation from radar, 
contaminated water on Cocos Island, and food experiments 
aboard ship.  In each letter, the RO requested that the 
addressee verify the veteran's participation in the described 
activities and provide the associated radiation dose.  The RO 
further stated that if no individual radiation dose records 
were available that the addressee provide a dose 
reconstruction for the veteran's unit.  

In a letter dated in May 2003, the Head of the Administrative 
Department of the Naval Dosimetry Center replied to the RO's 
letter.  The Naval Dosimetry Center letter stated that a 
review of its exposure registry by both name and social 
security number revealed no record of occupational exposure 
to ionizing radiation pertaining to the veteran.  It sated 
that it was unable to verify the veteran's participation in 
radiation risk activities and noted that the ship to which 
the veteran was assigned, the USS HANCOCK, was a 
conventionally-powered aircraft carrier, so any radiation 
form sources identified by the veteran in his statement would 
have been negligible.  It stated that the radiation 
associated with communications is non-ionizing and there 
would be no record of exposure monitoring in this case, 
because there are no known biological effects attributed to 
cumulative exposure.  It went on to say that exposure to non-
ionizing radiation has not been established as causing or 
contributing to the development of cancer.  

In a letter dated in June 2003, the DTRA replied to the RO's 
May 2003 letter.  The DTRA noted that the RO's inquiry 
indicated that the veteran was exposed to radiation while 
serving aboard the USS HANCOCK and at Cocos Island, Guam, 
between 1966 and 1968.  DTRA stated it was returning the 
inquiry and pointed out that the scope of its program was 
limited to providing information regarding the activities and 
radiation exposure histories of individuals who participated 
in U.S. atmospheric nuclear tests (1945 to 1962) and the 
occupation of Hiroshima and Nagasaki, Japan, following World 
War II.  DTRA stated that exposure to radiation from other 
sources is beyond its purview.  DTRA pointed out that per 
38 C.F.R. § 3.311(a)(2)(iii), VA is tasked with requesting 
available records concerning the veteran's exposure to all 
other radiation claims that are not for U.S. atomic veterans 
or Hiroshima and Nagasaki occupation sources.  It stated that 
furthermore this CFR citation specifies that all collected 
records will be forwarded to the Under Secretary of Health 
who is responsible for preparing a dose estimate.  DTRA 
stated its program is not responsible for preparing these 
dose estimates.  DTRA suggested the RO send its inquiry to 
the Naval Dosimetry Center.   

In a letter to the RO dated in February 2005, the veteran 
submitted an article titled "Elevated Levels of 
Ferromagnetic Metals in Foodchains Supporting the Guam 
cluster of neurodegeneration:  Do metal nucleated crystal 
contaminants evoke magnetic fields that initiate the 
progressive pathogenesis of neurodegeneration?" Medical 
Hypotheses (2004) 63, 793-809.  The veteran states that the 
article shows that Cocos Island was a decontamination station 
for ships from nuclear weapons testing.  He also mentions the 
concentration of strontium in the soil on the base "where I 
was assigned for experiments."  Review of the article shows 
that the author states there was radioactive decontamination 
of naval vessels in the Cocos and "Agat" naval bases during 
what he says was the Operation CROSSROAD period of the late 
1940s to 1960s.  He also said it was very likely that the 
foodchain had become contaminated with radionuclide metals 
that were discharged from the decks of the boats involved in 
the atomic weapon detonations, such as strontium (Sr) 90, 
cesium 136.  The Board notes that 38 C.F.R. § 3.309(d) shows 
that Operation CROSSROADS was conducted in July and 
August 1946 and that the portions of DNA 6032F Operation 
CROSSROADS submitted by the veteran discusses decontamination 
operations in 1946 and 1947.  The Board also notes that the 
author of the 2004 article cites this document and a 2003 
article titled "Teaching Ethics" Society for Ethics across 
the curriculum, vol 3 (2).  As noted earlier DNA 6032F does 
not specify the Guam location for decontamination operations.   

In a March 6, 2006, letter to DTRA, the RO explained that it 
was currently processing a claim for the veteran and that he 
contends he was exposed to radiation while stationed on Guam 
from about February 1966 to June 1967.  The RO stated that 
the veteran is not contending that he was involved in 
atmospheric testing, but instead his contention is that the 
southern area of Guam, specifically the Cocos Island and 
lagoon areas were used as decontamination sites for ships 
that participated in atmospheric testing.  The RO stated it 
needed to know whether DTRA could confirm that the Cocos 
Island and lagoon areas of Guam were in fact used as 
decontamination sites for ships that participated in 
atmospheric testing.  

In a March 15, 2006, letter, DTRA responded to the RO's 
letter.  DTRA indicated that the RO inquiry related to the 
veteran being stationed at Guam from 1966 to 1967 and stated 
it had reviewed the veteran's file and concluded that the 
information in its June 2003 letter remained current.  

In a March 22, 2006, letter to Senator Reid, DTRA thanked the 
senator for his inquiry on behalf of the veteran who, it 
noted, had expressed concern about the status of his VA claim 
and DTRA's input to that claim.  DTRA explained that it is 
the executive agent for the Department of Defense Nuclear 
Test Personnel Review Program (NTPR), which confirms veteran 
participation in U.S. atmospheric nuclear tests (1945 to 
1962) and the American occupation forces of Hiroshima and 
Nagasaki, Japan.  DTRA explained that the NTPR program may 
also provide the actual or estimated radiation dose received 
by a confirmed participant and that VA could request this 
information in support of its claim review process.  

In its March 2006 letter to Senator Reid, DTRA went on to say 
that it had recently received VA's request that DTRA confirm 
Cocos Island and the lagoon areas of Guam as sites used for 
decontamination of ships that participated in atmospheric 
testing and that according to VA the veteran contends that he 
was exposed to radiation while stationed on Guam from 
February 1966 to June 1967.  DTRA stated that it is  not the 
agency with access to records to confirm the veteran's 
participation in these activities and said that it had 
notified VA that the veteran's claimed exposure does not fall 
within the scope of its program and that military records do 
not confirm his participation in atmospheric testing as 
defined in 38 C.F.R. § 3.309.  DTRA suggested that for 
information regarding his activities and potential exposure 
to radiation while stationed on Guam during military service 
the veteran contact the National Archives and Records 
Administration, the Naval Historical Center, and the Naval 
Dosimetry Center.  

The Board notes that the claims file includes extensive 
correspondence dating from 1996 to and from the offices of 
the National Archives and Records Administration in College 
Park, Maryland, and San Bruno, California, concerning 
requests for documents and information related to the 
veteran's claim.  That organization has provided documents 
related to the USS HANCOCK showing it was in overhaul at 
Hunters Point during the time of the veteran's assignment and 
identified records documenting the overhaul and repair work 
done on the USS HANCOCK.  It took some time to locate and 
obtain permission to obtain those documents, and in the most 
recent correspondence, which is dated in May 2003, the 
National Archives and Records Administration office for the 
Pacific Region stated that an inquiry of its current Navy 
holdings did not indicate that any of the records in its 
physical custody would be relevant to the records that the RO 
was attempting to locate.  Correspondence stated that the 
records were related to shipyard activities and did not 
include personnel service records as such and it was unlikely 
they contained any information relevant to the inquiry.  

Further, on a VA Form 119, Report of Contact, dated in 
April 2003, the RO documented a telephone call to the Naval 
Historical Center describing the veteran's contention of 
having been exposed to radiation on Cocos Island, Guam, in 
1966 to 1967.  The Naval Historical Center librarian stated 
that the Naval Historical Center would have no information 
that confirms the possibility of radiation exposure in such a 
manner.  And the Board again notes that in its May 2003 
letter, the Naval Dosimetry Center reported it had no record 
of occupational exposure to ionizing radiation for the 
veteran and could not verify his participation in radiation 
risk activities.  

In April 2006, pursuant to the provisions of 38 C.F.R. 
§ 3.311, the RO forwarded the veteran's entire claims file to 
the Director of the Compensation and Pension Service 
requesting referral to the Under Secretary for Health for the 
preparation of a radiation dose estimate.  In a May 2006 
memorandum, the Director of the Compensation and Pension 
Service reported that the veteran asserted that between 1966 
and 1968 he had been exposed to radiation while on Guam and 
board the USS HANCOCK.  The director outlined the actions 
taken by the RO to develop the claim and requested that the 
Undersecretary for Health review the available records and 
prepare a dose estimate, to the extent feasible, based on 
available methodologies, and further if a dose estimate could 
be provided, requested a medical opinion from the Under 
Secretary for Health addressing whether it is likely, 
unlikely, or as likely as not that the veteran's DFSP 
resulted from exposure to radiation in service.  

In a May 2006 Radiation Review memorandum, the VA Chief 
Public Health and Environmental Hazards Officer noted the 
veteran's contentions regarding exposure to ionizing 
radiation including on Cocos Island, Guam, and while on the 
USS HANCOCK while in dry dock at Hunters Point Naval 
Shipyard.  It was noted that no DD Form 1141 or other 
documentation of exposure to ionizing radiation during 
service (other than dental and chest X-rays) was identified 
and that letters from the Navy did not confirm that the 
claimed exposures occurred and did not provide any dose 
information.  The Chief Public Health and Environmental 
Hazards Officer said that based on the information submitted, 
his office is unable to provide a radiation dose estimate for 
the claimed exposures.  

The Director of the Compensation and Pension Service in turn, 
in a May 2006 Advisory Opinion - Radiation Review Under 
38 C.F.R. § 3.311 reported it had received the opinion from 
the Under Secretary's staff that advised they were unable to 
provide a radiation dose estimate for the veteran.  

As directed by 38 C.F.R. § 3.311, and as outlined above, the 
RO requested any available records concerning the veteran's 
exposure to ionizing radiation and the Under Secretary for 
Health was requested to prepare a dose estimate for the 
veteran, but was unable to do so, which for purposes of the 
regulation, the Board regards as a finding that the veteran 
was not exposed to ionizing radiation.  Although the veteran 
has submitted articles and reports suggesting that 
radioactive materials have been present or found on or near 
Guam and at Hunters Point Naval Shipyard at various times, 
those materials do not establish a radiation dose estimate 
for the veteran or even show that the veteran was in fact 
exposed to ionizing radiation as he contends.  Under the 
provisions of 38 C.F.R. § 3.311(b)(1), when there is a 
determination that the veteran was not exposed to ionizing 
radiation, it shall not be determined that the claimed 
disease has resulted from ionizing radiation.  

The Board acknowledges that the veteran's long-held belief 
and contentions that he was exposed to ionizing radiation and 
that his DFSP is related to that exposure.  It is, however, 
well established that lay persons without scientific or 
medical training, such as the appellant, are not competent to 
provide a probative opinion on medical matters of diagnosis 
and nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a) (competent medical 
evidence means evidence provided by a person who is qualified 
by education, training or experience to offer medical 
diagnoses, statements or opinions).  Thus, the veteran's own 
opinion that he was exposed to ionizing radiation in service 
and that exposure caused his DFSP, his opinion is entitled to 
no weight or probative value.  Accordingly, the Board 
concludes that taking into consideration the provisions 
of 38 C.F.R. § 3.311, the preponderance of the evidence is 
against the claim.  



Direct service connection - Combee

Notwithstanding the foregoing, the Federal Circuit in Combee 
determined that the regulations governing presumptive service 
connection do not preclude a claimant from establishing 
service connection with proof of actual direct causation.  
See Combee, 34 F. 3d. at 1043-44; see also 38 C.F.R. § 3.303 
(d).  Accordingly, the Board will proceed to evaluate the 
claim on the regulations governing service connection.  

As discussed above, in order to establish service connection 
there must be:  (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met. The 
Board's discussion will therefore focus on elements (2) and 
(3).  

As discussed earlier, the veteran contends that his DFSP is 
due to exposure to ionizing radiation or herbicide agents in 
service as well as exposure to many other contaminants in the 
environments in which he served.   He maintains that 
exposures to all these materials took place when he was on 
Guam and while he was assigned to the USS HANCOCK as she 
underwent overhaul at Hunters Point, California.  As to the 
radiation exposure, an event he has focused on is a radar 
accident, which he states took place while on the USS HANCOCK 
and after which he was reportedly told that he was exposed to 
70 or 80 rads of ionizing radiation.  The Board notes, 
however, that the Court has taken judicial notice that naval 
radar equipment emits microwave-type non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  The veteran also 
believes he was exposed to ionizing radiation on Guam because 
of residuals of fallout from nuclear weapons tests and from 
decontamination of ships in the area of Cocos Island and 
lagoon and from radioactive material he believes was put in 
his food while he was on temporary duty on Cocos Island.  

The veteran emphasizes that he believes dioxin and 
trichloroethylene (TCE) are of greatest importance as toxic 
substances, but he also contends that he was exposed to other 
contaminants including benzene, pesticides, organochlorines, 
Toluene, volatile organic compounds (VOCs), semi-volatile 
organic compounds (SVOCs), polynuclear aromatic hydrocarbons 
(PAHs), polychlorinated biphenyls (PCBs), and other 
materials.  In particular, he has asserted that the toxic 
chemicals were in the drinking water on Guam.  As described 
earlier, the veteran has submitted many, many documents, 
which he contends show that he was exposed to herbicide 
agents (Agent Orange), other toxic chemicals, and ionizing 
radiation.  

With regard to in-service incurrence of the disease, the 
Board notes that there is no record of treatment for DFSP 
during service or for years following service discharge.  The 
evidence of record clearly indicates that the veteran was 
first diagnosed with DFSP in 1983, approximately 15 years 
after his separation from service in 1968.  For that reason, 
there is no evidence of in-service incurrence or disease to 
satisfy Hickson element (2).  

Element (2) may, however, be satisfied by a showing of in-
service injury, specifically in this case, exposure to 
ionizing radiation, exposure to an herbicide agent, or 
exposure to other toxic chemicals.  As outlined above, radar 
does not produce ionizing radiation, and neither Navy nor 
Department of Defense studies confirm the veteran's 
contention of his participation in a food experiment 
involving radioactive material.  While the veteran has 
submitted documents about the presence of radioactive 
materials on Guam and at Hunters Point at various locations 
at various times, those documents do not establish that the 
veteran himself was exposed to ionizing radiation, and the VA 
Under Secretary for Health has reviewed the record of 
official military records and has been unable to provide a 
dose estimate.  

As discussed earlier, the Navy Surgeon General was requested 
to review representative evidence presented by the veteran 
indicating it was plausible that the veteran was exposed to 
PCBs and carcinogenic PAHs while at Hunters Point and that he 
was exposed to PCBs, dioxin, and/or 2.4-D while on Guam.  In 
his April 2007 letter, the Navy Surgeon General discussed the 
evidence and concluded that the veteran was not likely to 
have been exposed to a herbicide agent as defined in 
38 C.F.R. § 3.307(a)(6), specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; or picloram during his 
service.  The Navy Surgeon General also concluded that the 
veteran was not likely to have been exposed to carcinogenic 
PAHs, PCBs, and/or dioxins (other than TCDD) during is 
service.  There is no other competent evidence of record as 
to whether the veteran was exposed to a herbicide agent or 
other toxic chemical in service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding a 
corroboration of the veteran's contentions regarding exposure 
to ionizing radiation, a herbicide agent as defined by 
38 C.F.R. § 3.307(a)(6), or other toxic chemical in service.  
Element (2) in-service incurrence of an injury has therefore 
not been shown.   

Further, with respect to the remaining Hickson element, 
element (3), nexus, there is no indication of competent nexus 
evidence.  At the November 2000 hearing, the veteran 
testified that he believed that his cancer doctor had told 
him DFSP was consistent with radiation exposure, but he no 
longer saw that physician.  He also testified that his 
overall healthcare provider felt that radiation could be the 
cause of his DFSP but felt it was more than just radiation 
because of the amount of damage that had been done to him.  
The veteran was advised that an opinion, in writing, from a 
doctor setting forth that his DSFP was related to service in 
some manner would be helpful to his claim and the veteran 
stated that he understood that.  There is, however, no 
medical opinion in the record that relates the veteran's DFSP 
to service or any incident of service.  While the Board notes 
that the record includes several entries in VA medical 
records in which the veteran gives a history of exposure to 
ionizing radiation, dioxins and other toxic chemicals, in 
none of those records is there any indication that a health 
care professional has opined that the veteran's DSFSP is in 
any way related to service.  

The sole opinion in support of the veteran's claim consists 
of his own lay assertions that in-service radiation exposure, 
herbicide exposure, and/or toxic chemical exposure caused his 
DFSP.  He has not provided any indication that he has 
training or specialized medical knowledge that would make him 
competent to render such a medical nexus opinion and such an 
opinion has no weight of probative value.  See Espiritu, 2 
Vet. App. At 494-95.  

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination/nexus opinion. The 
Secretary shall treat an examination/nexus opinion as being 
necessary to make a decision on a claim if the evidence of 
record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  See 
also McClendon v. Nicholson, 20 Vet. App. 79, 84 (2006).

In the Board's November 2006 remand, it was directed that a 
nexus opinion should be obtained if the claim could not be 
granted under the provisions of 38 C.F.R. § 3.309(e) and it 
was determined that it is at least as likely as not that the 
veteran was exposed to carcinogenic PAHs, PCBs, and/or dioxin 
(other than TCDD) during service.  Because such confirmation 
was not obtained, the RO properly did not develop the case 
further.  Stegall v. West, 11 Vet. App. 268 (1998).  As 
discussed above, the Board does not find corroboration as to 
the claimed exposures.  The post-service medical evidence, 
which first shows findings of DFSP many years after service 
discharge, does not suggest a link to service.   Accordingly, 
the record is sufficient on which to render a decision at 
this time, and additional other development is not warranted.  

In summary, the preponderance of the evidence is against 
service connection for the veteran's DFSP on a direct or 
presumptive basis.  In view of the forgoing, the benefit of 
the doubt doctrine is not for application, and service 
connection for DFSP must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for dermatofibrosarcoma protuberans of the 
chest is denied



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


